Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 7, 1993, as amended by a decision filed December 20, 1994, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment as a result of an act constituting a felony in connection with such employment.
Claimant, the office manager of a pet cemetery, lost her job when her employer was forced to cease operations by the Federal Bureau of Investigation for misrepresentations made to clients. The evidence in the record is undisputed that claimant pleaded guilty to felony charges of mail fraud in connection with this investigation. Accordingly, we find that substantial evidence supports the Board’s decision that claimant was disqualified from receiving unemployment insurance benefits. Moreover, in view of the reopening of the Board’s initial decision by a different panel, we find claimant’s assertion of a conflict of interest by one of the original panel members to be moot.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.